Title: From Thomas Jefferson to Motture, [11 June 1788]
From: Jefferson, Thomas
To: Motture, M.


          
            [Paris, 11 June 1788]
          
          [… in] justice des legalisations faites par leurs ministres [pour les?] etrangers. Nos loix, copiés sur ceux de l’Angleterre, demand[ent] que les actes quelconques soient legalisés par l’apposition du sceau de la ville où ils ont eté passés. Il faut, par example, que les actes faits á Paris soient legalisés par le sceau de la Prevoté de Paris, Monsieur le Prevot des marchands y mettant aussi sa signature. Au lieu donc, Monsieur, de vous envoyer ma legalisation des actes que vous m’avez fait l’honneur de me faire passer, laquelle ne vaudroit rien, je m’empresse de vous indiquer la legalisation seule valable chez nous, et de vous assurer des sentimens d’estime et d’attachement avec lesquels j’ai l’honneur d’etre, Monsieur, votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        